PER CURIAM.
We affirm the convictions and sentences with the exception that follows. Istavan Sza-bo was convicted and sentenced for a number of crimes arising out of seventeen separate informations filed against him. Three of those crimes were separate armed robberies, as to each of which his sentence was enhanced pursuant to subsection (2)(a) of section 812.13, Florida Statutes (Supp.1992), because of his use of a firearm in committing the robberies. In addition, the trial court imposed the further enhancement provided for in section 790.07(2), Florida Statutes (1991), for possession of a firearm during the commission of a felony. This double enhancement was impermissible. Cleveland v. State, 587 So.2d 1145 (Fla.1991). See also Brown v. State, 611 So.2d 1376 (Fla. 4th DCA 1993).
We reverse the convictions and sentences for possession of a firearm during the commission of a felony in cases 91-18692 (count II), 91-18695 (count IV), and 91-18698 (count IV).
AFFIRMED IN PART; REVERSED IN PART.
DELL, C.J., and HERSEY and STONE, JJ., concur.